DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wendte et al. (US Patent Application Publication No. 2013/0180742 A1) in view of Connell et al. (US Patent Application Publication No. 2018/0325021 A1).
Wendte et al. ‘742 discloses a system for monitoring the condition of a seedbed within a field, the system comprising:
regarding claim 1,
an implement frame (20) extending along a lateral direction between a first side and a second side (Fig. 2);
a rotary disc (42; “disc blades” per para. 0020) configured to roll along a seedbed floor as the implement frame is moved across the field in a forward travel direction of the implement frame, the seedbed extending downwardly within the field from an outer seedbed surface to the seedbed floor (Fig. 3); and
a seedbed floor sensor (per para. 0018) configured to detect the position of the rotary disc relative to the implement frame (per disclosure of system 40 accounting for penetration depth), wherein the position of the rotary disc is indicative of a profile of the lateral swath of the seedbed floor as the rotary disc rolls along the seedbed floor with movement of the implement frame in the forward travel direction.  
Regarding claim 1, Wendte et al. ‘742 fails to teach an actuator.  Connell et al. ‘021, as best illustrated in Fig. 4, discloses a system comprising an actuator (380) configured to adjust the position of a rotary disc (393) along the lateral direction relative to the implement frame as the implement frame is moved across the field in the forward direction of travel such that the rotary disc traverses a lateral swath of the seedbed floor along the lateral direction.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed 
Regarding claim 2, in the combination of Wendte and Connell, Wendte teaches a controller communicatively coupled to the seedbed floor sensor, the controller configured to determine the profile of the lateral swath of the seedbed floor (per para. 0028, “a controller receives the signals from the position sensor 78 and the soil pressure sensor 50, and determines the depth of the compaction layer, and/or generates a map of soil fracture pressure as a function of penetration depth, based on the signals”).
Regarding claim 3, in the combination of Wendte and Connell, Wendte teaches the controller is further configured to control the operation of the actuator (per para. 0007, the “controller is communicatively coupled” to an actuator, thus it is configured to control the actuator of system taught by the prior art combination) such that the rotary disc traverses the lateral swath of the seedbed floor along the lateral direction as the implement frame is moved across the field in the forward direction of travel.  
Regarding claim 4, in the combination of Wendte and Connell, Wendt further teaches a location sensor (per para 0018, “a spatial locating device”) configured to detect a parameter indicative of a location of the rotary disc within the field, the controller communicatively coupled to the location sensor, the controller further configured to generate a field map of the profile of the lateral swath of the field being traversed by the rotary disc based on data received from the seedbed floor sensor and the location sensor (para. 0028).


Further regarding claim 5, it would have also been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller of the prior art system such that it would have been communicatively coupled to the lateral position sensor, since Wendt already teaches a variety of sensor inputs for the purpose of map generation.  The motivation for making the modification would have been to increase the data inputs of the controller to enhance the accuracy of the generated map.  
Regarding claim 6, in the combination of Wendte and Connell, Wendte teaches the controller as configured to compare variations in the profile of the lateral swath of the seedbed floor to a predetermined threshold (para. 0007).  
Regarding claim 7, in the combination of Wendte and Connell, Wendte teaches when the variations in the profile of the lateral swath of the seedbed floor exceed the predetermined threshold, the controller is configured to initiate a control action to address the variations in the lateral swath of the profile of the seedbed floor (per para. 0019, “The controller may then adjust the penetration depth 28 of the ripper shank 24 to correspond to the local compaction layer depth.”).  
Regarding claim 8, in the combination of Wendte and Connell, Wendte teaches the control action comprising at least one of adjusting at least one of a ground speed of the 
Regarding claim 9, in the combination of Wendte and Connell, Wendte teaches the control action comprising providing a notification to an operator of a work vehicle pulling the implement frame across the field (via “user interface 130”).  
Regarding claim 10, in the combination of Wendte and Connell, Wendte further teaches a disc blade supported on the implement frame, the disc blade defining a width extending along the lateral direction between a forward edge of the disc blade and a rear edge of the disc blade, wherein a width of the lateral swath of the field along the lateral direction is equal to or greater than the width of the disc blade (para. 0020).  
Regarding claims 11 and 14, in the combination of Wendte and Connell, Connell further teaches the actuator comprising a fluid-driven cylinder (para. 0079).
  Regarding claim 12, Wendte ‘742 teaches all of the features of the claimed invention with the exception of an actuator.  Connell et al. ‘021, as best illustrated in Fig. 4, discloses a system comprising an actuator (380) configured to adjust the position of a rotary disc (393) along the lateral direction relative to the implement frame as the implement frame is moved across the field in the forward direction of travel such that the rotary disc traverses a lateral swath of the seedbed floor along the lateral direction.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Wendte such that it would have further included an actuator as suggested by Connell.  The motivation for making the modification would have been to impart mobility in the lateral direction to the rotary disc, for instance, to avoid an obstacle in the seedbed that might damage the rotary disc.


Regarding claims 15-20, the method steps recited therein are inherent to the method of using the system taught by the combination of Wendte and Connell, as applied above.  

Response to Arguments
Applicant's arguments filed 25 October 2021 have been fully considered but they are not persuasive.
Applicant submits the combination of Wendte and Connell fails to teach a rotary disc configured to roll along a seedbed floor as an implement frame is moved across the field.  The examiner disagrees and notes Wendte discloses “disc blades” in para. 0020.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA MAYO-PINNOCK whose telephone number is (571)272-6992.  The examiner can normally be reached on Monday through Friday 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 
/TARA MAYO-PINNOCK/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        
/tmp/
08 November 2021